Case: 4:17-cv-02498-AGF Doc. #: 166 Filed: 06/26/20 Page: 1 of 6 PageID #: 2172




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

SARAH MOLINA, et al.                           )
                                               )
            Plaintiffs,                        )
                                               )
      vs.                                      )         Case No. 4:17-cv-2498-AGF
                                               )
CITY OF ST. LOUIS, et al.,                     )
                                               )
            Defendants.                        )


                            MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ motion to compel discovery with

respect to Plaintiff Christina Vogel’s medical records. ECF No. 157. For the reasons set

forth below, the motion will be granted in part and denied in part.

                                     BACKGROUND

       Plaintiffs filed this lawsuit on September 29, 2017, asserting retaliation in

violation of the First Amendment and excessive force in violation of the Fourth

Amendment, resulting from actions by the City of St. Louis, St. Clair County, Illinois,

and several police officers, during a civil protest on August 19, 2015. More specifically,

Plaintiffs claim that Defendants retaliated against them for peaceful protest activity and

used excessive force by shooting tear gas and pepper spray. As pertinent to the present

motion, Plaintiff Vogel claims that, due to this incident, she “experienced physical and

mental distress, including panic attacks and sensory flashbacks.” ECF No. 36, ¶¶81, 85.
Case: 4:17-cv-02498-AGF Doc. #: 166 Filed: 06/26/20 Page: 2 of 6 PageID #: 2173




       During discovery, Defendants propounded interrogatories seeking information

regarding Vogel’s medical history beginning five years before the incident. As relevant

here, Vogel’s response included the following providers: (1) Deveraux Counseling,

where Vogel received counseling between 2016 and 2018; (2) the Kelsey-Seybold

Clinic, where Vogel received treatment sometime between 2010 and 2012 for “shortness

of breath that was never resolved;” and (3) the Houston Northwest Medical Center,

where Vogel visited the emergency room sometime between 2010 and 2012.

Subsequently, in her deposition, Vogel was asked about panic attacks prior to the

incident. Vogel acknowledged that she previously had difficulty breathing (referring to

the episode around 2010-2012), but she did not attribute it to anxiety, and she never

underwent any tests for asthma or otherwise, stating, “the doctors never really figured out

what that was.”

       Defendants ask the Court to order Vogel to execute authorizations for the release

of all medical records from the foregoing three providers. In support of their motion,

Defendants assert that (1) Vogel’s records are relevant to ascertain whether there are

alternate causes of her emotional distress and associated symptoms (e.g., shortness of

breath) unrelated to Defendants’ alleged conduct and (2) Vogel waived privilege by

putting her health at issue in this case. Defendants note that the protective order entered

in this case (ECF No. 150) ensures Vogel’s privacy with respect to the records sought.




                                             2
Case: 4:17-cv-02498-AGF Doc. #: 166 Filed: 06/26/20 Page: 3 of 6 PageID #: 2174




         Vogel responds that her allegation of garden-variety emotional distress 1 does not

place a decade of her health history at issue; she did not waive privilege, and her records

should be deemed irrelevant. ECF No. 159. She states that she does not intend to

present any evidence of difficulty breathing at any time after the incident, so Defendants’

theory of alternate causation is misplaced. Additionally, Vogel contends that

Defendants’ requests for production were not properly served as required by Rule 34.

                                       DISCUSSION

         The Federal Rules of Civil Procedure provide for broad discovery. Under Rule

26(b)(1), “[p]arties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense.” Thus, although the Federal Rules permit broad

discovery, the discovery sought must be nonprivileged and relevant.

         The Supreme Court has recognized a psychotherapist-patient privilege to protect

confidential communications, based on the “imperative need for confidence and trust” in

this relationship. Jaffee v. Redmond, 518 U.S. 1, 9-10 (1996). However, this privilege

can be waived by a plaintiff “placing her medical condition at issue,” which includes

claims of “emotional distress.” Schoffstall v. Henderson, 223 F.3d 818, 823 (8th Cir.

2000).

         Defendants primarily rely on Eggering v. MHP, Inc., No. 4:10CV01794 AGF,

2011 WL 6029956, at *2 (E.D. Mo. Dec. 5, 2011). There, this Court granted a motion to


1
 The phrase “garden variety emotional distress” is used to describe “ordinary and
commonplace emotional distress” that is “simple or usual,” as compared to complex
distress resulting in a specific psychiatric disorder. Eggering v. MHP, Inc., No.
4:10CV01794 AGF, 2011 WL 6029956, at *2 (E.D. Mo. Dec. 5, 2011).
                                               3
Case: 4:17-cv-02498-AGF Doc. #: 166 Filed: 06/26/20 Page: 4 of 6 PageID #: 2175




compel documents concerning treatment that the plaintiff had received for emotional

distress prior to the termination of her employment as potentially relevant to whether

there may have been other causes of her emotional distress. The Court is not persuaded

that Eggering is entirely on point here. In that case, the sought documents related

specifically to the plaintiff’s prior treatment for emotional distress. Here, Defendants

seek Vogel’s physical health records from medical providers consulted for

breathlessness; these are not clearly “documents related to prior treatment for emotional

distress,” as in Eggering.

       Vogel relies on cases drawing this distinction. For instance, in Holter v. Wells

Fargo & Co., a disability discrimination case, the plaintiff claimed disability based on her

mental impairments and sought significant damages for emotional distress. 281 F.R.D.

340, 342 (D. Minn. 2011). The defendant sought production of the plaintiff’s medical

records, asserting that she placed her mental, physical, and emotional health in

controversy. The plaintiff countered that she had not placed her physical health in

controversy, and her garden-variety emotional distress claim did not open the door for

unfettered access to her entire medical file. The district court ruled that the defendant

was entitled to obtain any pre-claim records regarding the plaintiff’s psychological issues

but not regarding her physical health, as that information had no bearing on her claims.

Id. at 343.

       Here, Vogel has placed her mental health at issue and waived the psychotherapist-

patient privilege. See Schoffstall, 223 F.3d at 823. The Court will grant Defendants’

motion to compel to the extent they seek production of Vogel’s treatment with Devereux

                                              4
Case: 4:17-cv-02498-AGF Doc. #: 166 Filed: 06/26/20 Page: 5 of 6 PageID #: 2176




Counseling after August 19, 2015. However, the Court finds unreasonably overbroad

Defendant’s request for all of Vogel’s physical health records from more than three years

prior to the incident. See ECF No. 158-3. Therefore, the Court will limit the scope of

discovery of Vogel’s pre-incident medical records to only those clearly relating to any

treatment for emotional distress or difficulty breathing. While Defendants are entitled to

review such records to determine themselves whether Vogel’s breathlessness might have

been attributable to anxiety pre-dating the incident, the Court reserves for later

consideration whether Defendants may argue such a connection at trial.

       As for the mechanics of production, Vogel claims that she is unable to produce

responsive documents herself because she has none in her possession, while she

simultaneously refuses to sign releases enabling Defendants to obtain the documents

directly from the providers. This Court has previously ordered a party to execute releases

within the scope of the Court’s order compelling production. Shikapwashya v. Urban

League of Metro. St. Louis, No. 4:17-CV-01961-AGF, 2018 WL 3575113, at *2 (E.D.

Mo. July 25, 2018). Given that the entirety of Vogel’s post-incident records from

Devereux Counseling are discoverable, the Court will order Vogel to sign a release as to

those documents. With respect to any records from Kelsey-Seybold Clinic or Houston

Northwest Medical Center falling within the scope of this order, i.e., reflecting pre-

incident treatment for emotional distress or difficulty breathing, Vogel will be ordered to

sign a release for authorization within these parameters, absent the parties’ mutual

agreement to proceed otherwise.



                                              5
Case: 4:17-cv-02498-AGF Doc. #: 166 Filed: 06/26/20 Page: 6 of 6 PageID #: 2177




                                     CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Defendant’s motion to compel is GRANTED

in part and DENIED in part as set forth above. ECF No. 157. Plaintiff shall execute

medical authorizations within the parameters set forth in this Order.

       IT IS FURTHER ORDERED that the parties shall work together in good faith to

ensure Ms. Vogel’s privacy with respect to all records produced, in a manner consistent

with the Protective Order previously entered in this case (ECF No. 150).




                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE

Dated this 26th day of June, 2020.




                                             6
